Citation Nr: 1145783	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as sleepwalking.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to August 1968. 

This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2008.  A transcript of the hearing is of record.

The Veteran's claim has been one typically characterized as sleepwalking.  However, according to a June 1968 medical review, his sleepwalking was observed as merely one symptom an overall psychiatric profile which included emotional instability and maladaptive behavior.  The Court of Appeals for Veterans Claims has held that that a claim for a mental health disability includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

Given the Court's holding in Clemons, and in view of the Veteran's other psychiatric characteristics noted in service, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  

In this case, the evidence of record indicates that the Veteran was discharged from the Army with less than 90 days of service after a mental hygiene consultation from June 1968 concluded that he had emotional instability, manifested by an inability to adjust to a military environment, attempts to hurt himself and others, poor performance and motivation and, as he has claimed, sleepwalking.  

In its January 2007 decision, the RO denied the Veteran's claim on the basis that it was a preexisting condition that was not aggravated by active duty service.  The language in this decision and the subsequent February 2008 statement of the case are substantially identical.  However, the fact that the Veteran sleepwalks or may have some other type of psychiatric disorder was not noted at the time of his induction physical examination in April 1968.  

In such cases, a veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

In this case, the only evidence indicating that the Veteran's disorder preexisted service is the June 1968 medical evaluation which noted "lifelong" maladaptive behavior, and that this disorder existed prior to service (noted in the evaluation as "EPTS").  Such in-service notations generally do not rise to the level of "clear and unmistakable evidence" necessary to rebut the presumption because there is no rationale or explanation in support of this finding.  See 38 C.F.R. § 3.304(b)(2) (pre-service history "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof"); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  

On the other hand, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303 (2011). 

In order to address the nature of his in-service diagnoses, the Veteran underwent a VA psychiatric examination in November 2006.  While he denied having a psychiatric disorder, the examiner deferred his diagnosis until he was able to review a sleep disorder screening, scheduled for January 2007, and a sleep study "most probably" to be performed in April 2007.  The evidence indicates that the January 2007 sleep study was completed.  However, it does not appear that the VA examiner reviewed this evaluation or issued a final diagnosis.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner stated that he needed to review additional information prior to making a diagnosis, but this was never done.  As an additional matter, while the Veteran's in-service diagnosis was limited to a personality disorder with characteristics such as sleepwalking, he was subsequently diagnosed with depression in June 2007.  

Finally, while the RO has concluded that a final diagnosis was not necessary, as the evidence does not indicate aggravation of the disorder while in service, the Board finds that such a conclusion is improperly based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App 171 (1991).  Therefore, with this additional information having been obtained, it should be returned to the examiner for review.  


Accordingly, the case is REMANDED for the following action:

1.  Acquire all available VA treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico since February 2007, as well as any prior records not already associated with the claims file.  

The Veteran should be requested to provide any information regarding additional treatment records that he may have in his possession relating to his psychiatric disorder or sleepwalking.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2.  Return the claims folder to the VA examiner who conducted the examination in November 2006 in order to determine the nature and etiology of any acquired psychiatric disorder that may exist such as depression or sleepwalking.  

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder (1) had its onset in service, (2) was aggravated by such service, or (3) is otherwise etiologically related to the Veteran's active service. 

If possible, the examiner is also asked to address, based on the Veteran's service treatment records, the June 1968 evaluation's conclusions that the Veteran's active duty symptoms existed prior to service.  

Any opinions provided by the examiner should be accompanied by a thorough reasons and bases.  It should also indicate consideration of the Veteran's statements of continuity since active duty such as, for example, his testimony at the RO hearing in  

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

The claims file, to include a copy of this remand, should be returned to the examiner for review.  However, a new VA examination is not required unless deemed necessary by the examiner or if the current examiner is no longer available. 

3.  After completing the above, and any other development deemed necessary, the AMC should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


